       Case 4:18-cr-00374-MWB Document 88 Filed 05/12/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               )       CRIMINAL NO. 4:18-CR-374-2
                                       )
                                       )       (BRANN, D.J.)
      v.                               )
                                       )       (ARBUCKLE, M.J.)
LAMONT PAYNE,                          )
            Defendant                  )
                  ORDER ON COVID-19 BAIL DECISION
                             (Doc. 80)

      In accordance with the accompanying Memorandum of this date, the Motion

for Bail (Doc. 80) is DENIED.

Dated: May 12, 2020                        BY THE COURT

                                           s/William Arbuckle
                                           William Arbuckle
                                           U.S. Magistrate Judge




                                 Page 1 of 1
